Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/12/2020. Claims 1-16 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/12/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 07/17/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0118662, filed on 09/26/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “command steering angle correction module” in claims 1 & 9, “command steering angle restriction module” in claim 2, “vibration attenuation module” in claim 2, “command steering angle attenuation module” in claim 2, “an amount-of-change detection unit” in claim 3, “vibration detection unit” in claim 4, “a vehicle modeling unit” in claim 7, and “command steering angle restriction unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Shingo (J.P. Publication No. 2018/039419).
Regarding claim 1
Shingo discloses “An apparatus for compensating for a steering error in an advanced driving assistance system, the apparatus comprising: a command steering angle correction module configured to correct a command steering angle according to whether or not the command steering angle input from the advanced driving assistance system satisfies a preset error compensation condition;
Shingo discloses “and a motor control unit configured to control a motor of a motor- driven power steering system according to the command steering angle corrected by the command steering angle correction module.” (See Shingo [0007] “The steering control device that can achieve the above purpose is an assist control unit that computes the assist control amount for controlling the motor that is the source of power to be given to the steering mechanism of the vehicle based on the state amount that satisfies the reliability requirement level out of a number of state amounts indicating the steering state, and a limit value that limits the change range of the assist control amount according to the specific type of state amount is set individually for each state amount,”
Regarding claim 9
Shingo discloses “A method of compensating for a steering error in an advanced driving assistance system, the method comprising: correcting, by a command steering angle correction module, a command steering angle according to whether or not the command steering angle input from the advanced driving assistance system satisfies a preset error compensation condition;” (See Shingo [0007] “It includes a restriction processing unit that limits the range of change in the assist control amount based on the final limit value for the assist control amount obtained by combining these limit values, and an arithmetic unit that computes the correction control amount added to the assist control amount based on the angle command value that is the target value of the steering angle calculated according to the surrounding environment of the vehicle by a higher control device.”
Shingo discloses “and controlling, by a motor control unit, a motor of a motor-driven power steering system according to the command steering angle corrected by the command steering angle correction module.” (See Shingo [0007] “The steering control device that can achieve the above purpose is an assist control unit that computes the assist control amount for controlling the motor that is the source of power to be given to the steering mechanism of the vehicle based on the state amount that satisfies the reliability requirement level out of a number of state amounts indicating the steering state, and a limit value that limits the change range of the assist control amount according to the specific type of state amount is set individually for each state amount,”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (J.P. Publication No. 2018/039419) in view of Tsubaki (U.S. Publication No. 2019/0337556).
Regarding claim 2
Shingo discloses “a vibration attenuation module configured to detect a change in sign, of the command steering angle, due to abnormal vibration in a leftward and rightward direction, of the command steering angle and to attenuate the abnormal vibration at the command steering angle according to the detected change in sign;” (See ＊(current value).”).
Shingo discloses “and a command steering angle attenuation module configured to detect an amount of change in the command steering angle and to decrease the command steering angle according to the amount of change in the command steering angle.” (See Shingo Abstract “An ECU of an EPS sets a limit value to limit a variation range of an assist control amount according to each state quantity used in calculation of the assist control amount separately for each state quantity, and generates a final limit value (I, I) with respect to the assist control amount by aggregating these limit values (Ito I, Ito I).”).
Shingo discloses all of the elements of claim 1, and further discloses all of the elements of claim 2 except “The apparatus of claim 1, wherein the command steering angle correction module is configured to comprise: a command steering angle restriction module configured to detect lateral acceleration on the basis of the command steering angle and to restrict the command steering angle according to the lateral acceleration;” (BRI: Estimate or calculate a lateral acceleration from the command steering angle (and velocity), and determine a target steering angle from the estimated lateral acceleration. Per [0046]- “Accordingly, the vehicle modeling unit 111 substitutes the command steering angle and the vehicle speed into a vehicle model equation to calculate a side slip angle and a yaw rate and detects the lateral acceleration using the calculated side slip angle and yaw rate.
Tsubaki discloses “The apparatus of claim 1, wherein the command steering angle correction module is configured to comprise: a command steering angle restriction module configured to detect lateral acceleration on the basis of the command steering angle and to restrict the command steering angle according to the lateral acceleration;” (See Tsubaki [0019] “a lateral velocity control section that calculates a basic target steering angle based on the lateral velocity command value and the lateral velocity, and a vehicle behavior stabilizing section that calculates a compensatory target steering angle for damping by a lateral acceleration that is obtained based on the vehicle information, and generates the target steering angle by the basic target steering angle and the compensatory target steering angle.”).
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate a model for estimating a lateral acceleration. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or some command amount for advantageously improving the safe steering operation of a semi-autonomous vehicle to prevent slipping, while limiting the complexity of the system by reducing some number of sensors, thus reducing the cost of the system, or accounting for sensor failure. 
Regarding claim 3
Shingo discloses “The apparatus of claim 2, wherein the command steering angle attenuation module is configured to comprise: an amount-of-change detection unit configured to detect an amount of change in the command steering angle;” (See Shingo [0100] “The micro computer 42 has an assist control amount I as ＊The final ＊and lower limit I LL ＊When the limit range specified by the upper limit is exceeded, the upper limit value I UL ＊Assist control amount I exceeding as ＊Or lower limit I LL ＊Assist control amount below I as ＊the final current command value I ＊It is limited so as not to be supplied to the motor control signal generation portion 62. Final upper limit I UL ＊and lower limit I LL ＊reflects individual limits (upper and lower limits) set for each signal. That is, the assist control amount I indicating an abnormal value as”).
Shingo discloses “and a command steering angle attenuation module configured to detect an amount of change in the command steering angle and to decrease the command steering angle according to the amount of change in the command steering angle.” (See Shingo [0105] “Thus, the assist control amount I as ＊The value of the upper limit value I UL ＊Or lower limit I LL ＊When the state limited by is continued by ΔT for a certain period of time, the assist force for the steering mechanism 20 is gradually reduced to "0" eventually, so that the abnormal assist control amount I as ＊Unintended steering behavior when calculated is suppressed.”).
Regarding claim 4
Shingo discloses “The apparatus of claim 2, wherein the vibration attenuation module is configured to comprise: a vibration detection unit configured to detect the abnormal vibration at the command steering angle on the basis of the number of times that a steering angular velocity of the command steering angle changes in sign;” (See Shingo [0056] “The torque differential control part 85 detects the reverse input vibration component as a steering torque differential value dτ, and compensates for disturbances such as reverse input vibration based on the detected steering torque differential value dτ I 3 ＊
Shingo discloses “and a filter unit configured to remove a vibration frequency according to the number of times that the steering angular velocity detected by the vibration detection unit changes in sign.” (See Shingo [0057] “The damping control portion 86 has a compensation amount I for compensating for the viscosity of the steering mechanism 20 based on steering speed ωs and vehicle speed V. 4 ＊(current value). Compensation amount I 4 ＊Basic assist control amount I using 1 ＊For example, the small vibration transmitted to the steering wheel 21 is reduced.”).
Regarding claim 5
Shingo discloses “The apparatus of claim 4, wherein the vibration detection unit is configured to determine whether or not the number of times that the steering angular velocity changes in sign for a preset setting time is equal to or greater than the preset setting number of times that the change in sign occurs.” (See Shingo [0076]-[0077] “The second lower limit switching portion 107 is provided in the arithmetic path between the steering angle speed-dmissing limiter 104 and the adder 105. The second lower limit switching portion 107 has a second lower limit fixed value I stored in a storage device not shown as a data input. L2, and the lower limit I calculated by the steering angle velocity-desta-response limiter 104 LL4 ＊Take in. Second lower fixed value I L2is the target steering angle θ calculated by the upper ECU 55. ＊Correction control amount based on the negative maximum value of I cor ＊The maximum allowed for -I max(negative maximum allowable value). Target steering angle θ ＊The negative maximum value of is defined, for example, by the specifications of the vehicle manufacturer. Negative maximum -I maxThe absolute value of is less than the absolute value of the allowable maximum current of the motor 31 when the assist force toward the negative direction (left steering direction) specified based on the product ＊The second lower limit fixed value I L2And the lower limit I calculated by the steering angle speed-deaching limiter 104 LL4 ＊and switch between. The second lower limit switching part 107 has a lower limit value I calculated by the steering angle velocity-ding limiter 104 when the value of the flag F is "0". LL4 ＊to the adder 105. The second lower limit switching part 107 has a second lower limit fixed value I when the value of flag F is "1" (or more accurately, when the value of flag F is not "0"). L2to the adder 105.”).
Regarding claim 6
Shingo discloses all of the elements of claim 4, and further discloses all of the elements of claim 6 except “The apparatus of claim 4, wherein the filter unit is configured to: detect a vibration frequency according to the number of times that the steering angular velocity changes in sign, set a center frequency according to the vibration frequency, and remove the vibration frequency according to the center frequency.” 
Tsubaki discloses “The apparatus of claim 4, wherein the filter unit is configured to: detect a vibration frequency according to the number of times that the steering angular velocity changes in sign, set a center frequency according to the vibration frequency, and remove the vibration frequency according to the center frequency.” (See Tsubaki [0073] “In order to reduce an influence of vibration caused by springiness of a torsion bar and an inertia moment of a steering wheel in the automatic steering mode, 
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate centering frequencies for eliminating abnormal vibration. Center frequencies are known in the art to eliminate steering vibration, thus providing increased feelings comfort to a vehicle operator as opposed other steering mechanisms. 
Regarding claim 7
Shingo discloses “and a command steering angle restriction unit configured to detect a necessary reduction steering angle on the basis of the command steering angle and to impose the restriction of decreasing the command steering angle by the necessary reduction steering angle.” Per [0047]-“The command steering angle restriction unit 112 compares the necessary steering angle detected by the vehicle modeling unit 111 and the command steering angle input from the advanced driving assistance system, detects a necessary reduction steering angle for decreasing the command steering angle by the necessary steering angle, and imposes the restriction of decreasing the command steering angle by the necessary reduction steering angle.” (See Shingo [0007] “It includes a restriction processing unit that limits the range of 
Shingo discloses all of the elements of the claimed invention except “The apparatus of claim 2, wherein the command steering angle restriction module is configured to comprise: a vehicle modeling unit configured to detect the lateral acceleration on the basis of the command steering angle and a vehicle speed,” Per [0046]- “Accordingly, the vehicle modeling unit 111 substitutes the command steering angle and the vehicle speed into a vehicle model equation to calculate a side slip angle and a yaw rate and detects the lateral acceleration using the calculated side slip angle and yaw rate.”  & “and to detect a maximum necessary steering angle that is possible at a current vehicle speed, according to the lateral acceleration, using a vehicle model;” Per [0046]- “Subsequently, the vehicle modeling unit 111 determines whether or not the detected lateral acceleration is at or above a preset setting value of the lateral acceleration. When a result of the determination is that the lateral acceleration is at or above the preset setting value of the lateral acceleration, the vehicle modeling unit 111 detects in real time the maximum necessary steering angle that is possible at the current vehicle speed, using the vehicle model.”
Tsubaki discloses “The apparatus of claim 2, wherein the command steering angle restriction module is configured to comprise: a vehicle modeling unit configured to detect the lateral acceleration on the basis of the command steering angle and a vehicle speed,” (See Tsubaki [0019] “a lateral velocity control section that calculates a basic 
Tsubaki discloses “The apparatus of claim 2, wherein the command steering angle restriction module is configured to comprise: a vehicle modeling unit configured to detect the lateral acceleration on the basis of the command steering angle and a vehicle speed,” (See Tsubaki [0068] “The vehicle behavior stabilizing section 157 calculates a target steering angle (a compensatory target steering angle) θrefb for more improving the damping effect to vehicle vibration on the basis of the lateral acceleration Yα.”).
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate a model for estimating a lateral acceleration. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or some command amount for advantageously improving the safe steering operation of a semi-autonomous vehicle to prevent slipping, while limiting the complexity of the system by reducing some number of sensors, thus reducing the cost of the system, or accounting for a sensor failure. 



Regarding claim 10
Shingo discloses “detecting a change in sign, of the command steering angle, due to abnormal vibration in a leftward and rightward direction, of the command steering angle and attenuating the abnormal vibration at the command steering angle according to the detected change in sign;” (See Shingo [0056] “The torque differential control part 85 detects the reverse input vibration component as a steering torque differential value dτ, and compensates for disturbances such as reverse input vibration based on the detected steering torque differential value dτ I 3 ＊(current value).”).
Shingo discloses “and detecting an amount of change in the command steering angle and decreasing the command steering angle according to the amount of change in the command steering angle.” (See Shingo Abstract “An ECU of an EPS sets a limit value to limit a variation range of an assist control amount according to each state quantity used in calculation of the assist control amount separately for each state quantity, and generates a final limit value (I, I) with respect to the assist control amount by aggregating these limit values (Ito I, Ito I).”).
Shingo discloses all of the elements of claim 9, and further discloses all of the elements of claim 10 except “The method of claim 9, wherein the correcting of the command steering angle is configured to comprise: detecting lateral acceleration on the basis of the command steering angle and restricting the command steering angle according to the lateral acceleration;” (BRI: Estimate or calculate a lateral acceleration from the command steering angle (and velocity), and determine a target steering angle from the estimated lateral acceleration. Per [0046]- “Accordingly, the vehicle modeling unit 111 substitutes the command steering angle and the vehicle speed into a vehicle model equation to calculate a side slip angle and a yaw rate and detects the lateral acceleration using the calculated side slip angle and yaw rate.”).
Tsubaki discloses “The method of claim 9, wherein the correcting of the command steering angle is configured to comprise: detecting lateral acceleration on the basis of the command steering angle and restricting the command steering angle according to the lateral acceleration;” (See Tsubaki [0019] “a lateral velocity control section that calculates a basic target steering angle based on the lateral velocity command value and the lateral velocity, and a vehicle behavior stabilizing section that calculates a compensatory target steering angle for damping by a lateral acceleration that is obtained based on the vehicle information, and generates the target steering angle by the basic target steering angle and the compensatory target steering angle.”).
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate a model for estimating a lateral acceleration. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or some command amount for advantageously improving the safe steering operation of a semi-autonomous vehicle to prevent slipping, while limiting the complexity of the system by reducing some number of sensors, thus reducing the cost of the system, or accounting for sensor failure. 






Regarding claim 11
Shingo discloses “The method of claim 10, wherein the decreasing of the command steering angle is configured to comprise: detecting the amount of change in the command steering angle;” (See Shingo [0100] “The micro computer 42 has an assist control amount I as ＊The final upper limit I UL ＊and lower limit I LL ＊When the limit range specified by the upper limit is exceeded, the upper limit value I UL ＊Assist control amount I exceeding as ＊Or lower limit I LL ＊Assist control amount below I as ＊the final current command value I ＊It is limited so as not to be supplied to the motor control signal generation portion 62. Final upper limit I UL ＊and lower limit I LL ＊
Shingo discloses “and comparing the amount of change in the command steering angle with a preset setting value of the amount of change in the command steering angle and decreasing the amount of change in the command steering angle according to a result of the comparison.” (See Shingo [0105] “Thus, the assist control amount I as ＊The value of the upper limit value I UL ＊Or lower limit I LL ＊When the state limited by is continued by ΔT for a certain period of time, the assist force for the steering mechanism 20 is gradually reduced to "0" eventually, so that the abnormal assist control amount I as ＊Unintended steering behavior when calculated is suppressed.”).
Regarding claim 12
Shingo discloses “The method of claim 10, wherein the attenuating of the abnormal vibration at the command steering angle is configured to comprise: detecting the abnormal vibration at the command steering angle on the basis of the number of times that a steering angular velocity of the command steering angle changes in sign;” (See Shingo [0056] “The torque differential control part 85 detects the reverse input vibration component as a steering torque differential value dτ, and compensates for disturbances such as reverse input vibration based on the detected steering torque differential value dτ I 3 ＊(current value).”).
Shingo discloses “and removing a vibration frequency according to the number of times that the steering angular velocity changes in sign.” (See Shingo [0057] “The damping control portion 86 has a compensation amount I for compensating for the viscosity of the steering mechanism 20 based on steering speed ωs and vehicle speed V. ＊(current value). Compensation amount I 4 ＊Basic assist control amount I using 1 ＊For example, the small vibration transmitted to the steering wheel 21 is reduced.”).



Regarding claim 13
Shingo discloses “The method of claim 12, wherein ithe detecting of the abnormal vibration at the command steering angle is configured to determine whether or not the number of times that the steering angular velocity changes in sign for a preset setting time is equal to or greater than the preset setting number of times that the change in sign occurs.” (See Shingo [0076]-[0077] “The second lower limit switching portion 107 is provided in the arithmetic path between the steering angle speed-dmissing limiter 104 and the adder 105. The second lower limit switching portion 107 has a second lower limit fixed value I stored in a storage device not shown as a data input. L2, and the lower limit I calculated by the steering angle velocity-desta-response limiter 104 LL4 ＊Take in. Second lower fixed value I L2is the target steering angle θ calculated by the upper ECU 55. ＊Correction control amount based on the negative maximum value of I cor ＊The maximum allowed for -I max(negative maximum allowable value). Target steering angle θ ＊The negative maximum value of is defined, for example, by the specifications of the vehicle manufacturer. Negative maximum -I maxThe absolute value of is less than the absolute value of the allowable maximum current of the motor 31 when the assist force toward the negative direction (left steering direction) specified based on the product specifications etc. is maximum, and is set to a value of about several tens of% of the allowable maximum current (for example, 50% to 60%). Further, the second lower limit switching portion 107 includes the value of the flag F set by the determination portion 78 as a control input. The second lower limit switching part 107 is a lower limit value I supplied to the adder 105 based on the value ＊The second lower limit fixed value I L2And the lower limit I calculated by the steering angle speed-deaching limiter 104 LL4 ＊and switch between. The second lower limit switching part 107 has a lower limit value I calculated by the steering angle velocity-ding limiter 104 when the value of the flag F is "0". LL4 ＊to the adder 105. The second lower limit switching part 107 has a second lower limit fixed value I when the value of flag F is "1" (or more accurately, when the value of flag F is not "0"). L2to the adder 105.”).






Regarding claim 14
Shingo discloses all of the elements of claim 12, and further discloses all of the elements of claim 14 except “The method of claim 12, wherein the removing of the vibration frequencyis configured to detect the vibration frequency according to the number of times that the steering angular velocity changes in sign, to set a center frequency according to the vibration frequency, and to remove the vibration frequency according to the center frequency.” 
Tsubaki discloses “The method of claim 12, wherein the removing of the vibration frequencyis configured to detect the vibration frequency according to the number of times that the steering angular velocity changes in sign, to set a center frequency according to the vibration frequency, and to remove the vibration frequency according to the center frequency.” (See Tsubaki [0073] “In order to reduce an influence of vibration caused by springiness of a torsion bar and an inertia moment of a steering wheel in the automatic steering mode, the steering wheel vibration eliminating section 262 reduces a vibration frequency component included in the target steering angle θref1 by filter processing with a notch filter, and outputs a target steering angle θref2.” & “The center frequencies φn and φd are set on the basis of the steering wheel 
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate centering frequencies for eliminating abnormal vibration. Center frequencies are known in the art to eliminate steering vibration, thus providing increased feelings comfort to a vehicle operator as opposed other steering mechanisms. 
Regarding claim 15
Shingo discloses “and detecting a necessary reduction steering angle on the basis of the command steering angle and imposing the restriction of decreasing the command steering angle by the necessary reduction steering angle.” Per [0047]-“The command steering angle restriction unit 112 compares the necessary steering angle detected by the vehicle modeling unit 111 and the command steering angle input from the advanced driving assistance system, detects a necessary reduction steering angle for decreasing the command steering angle by the necessary steering angle, and imposes the restriction of decreasing the command steering angle by the necessary reduction steering angle.” (See Shingo [0007] “It includes a restriction processing unit that limits the range of change in the assist control amount based on the final limit value for the assist control amount obtained by combining these limit values, and an arithmetic unit that computes the correction control amount added to the assist control amount based 
Shingo discloses all of the elements of the claimed invention except “The method of claim 10, wherein the decreasing of the command steering angle is configured to comprise: detecting the lateral acceleration on the basis of the command steering angle and a vehicle speed, and detecting a maximum necessary steering angle that is possible at a current vehicle speed, according to the lateral acceleration, using a vehicle model;” Per [0046]- “Accordingly, the vehicle modeling unit 111 substitutes the command steering angle and the vehicle speed into a vehicle model equation to calculate a side slip angle and a yaw rate and detects the lateral acceleration using the calculated side slip angle and yaw rate.”  & “and to detect a maximum necessary steering angle that is possible at a current vehicle speed, according to the lateral acceleration, using a vehicle model;” Per [0046]- “Subsequently, the vehicle modeling unit 111 determines whether or not the detected lateral acceleration is at or above a preset setting value of the lateral acceleration. When a result of the determination is that the lateral acceleration is at or above the preset setting value of the lateral acceleration, the vehicle modeling unit 111 detects in real time the maximum necessary steering angle that is possible at the current vehicle speed, using the vehicle model.”
Tsubaki discloses “The method of claim 10, wherein the decreasing of the command steering angle is configured to comprise: detecting the lateral acceleration on the basis of the command steering angle and a vehicle speed, and detecting a maximum necessary steering angle that is possible at a current vehicle speed, according to the lateral acceleration, using a vehicle model;” (See Tsubaki [0019] “a lateral velocity control section that calculates a basic target steering angle based on the lateral velocity 
Tsubaki discloses “The apparatus of claim 2, wherein the command steering angle restriction module is configured to comprise: a vehicle modeling unit configured to detect the lateral acceleration on the basis of the command steering angle and a vehicle speed,” (See Tsubaki [0068] “The vehicle behavior stabilizing section 157 calculates a target steering angle (a compensatory target steering angle) θrefb for more improving the damping effect to vehicle vibration on the basis of the lateral acceleration Yα.”).
Shingo and Tsubaki are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Shingo to incorporate the teachings of Tsubaki to incorporate a model for estimating a lateral acceleration. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or some command amount for advantageously improving the safe steering operation of a semi-autonomous vehicle to prevent slipping, while limiting the complexity of the system by reducing some number of sensors, thus reducing the cost of the system, or accounting for a sensor failure. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (J.P. Publication No. 2018/039419) in view of Tsubaki (U.S. Publication No. 2019/0337556) in further view of Kodera (U.S. Publication No. 2019/0367079).
Regarding claim 8
Shingo modified discloses all of the elements of the claimed invention except “The apparatus according to claim 7, wherein the vehicle modeling unit is configured to detect the necessary steering angle when the lateral acceleration is at or above a preset setting value of the lateral acceleration,”
Kodera discloses “The apparatus according to claim 7, wherein the vehicle modeling unit is configured to detect the necessary steering angle when the lateral acceleration is at or above a preset setting value of the lateral acceleration,” (See Kodera [0180]-[0181] “Specifically, the map illustrated in the drawing is set such that the distribution ratio Ggr is zero in the case where the lateral acceleration LA is equal to or less than the lateral acceleration threshold LAth or in the case where the vehicle speed V is equal to or less than the vehicle speed threshold Vth, and the distribution ratio Ggr is “1” in the case where the lateral acceleration LA is higher than the lateral acceleration threshold LAth and the vehicle speed V is higher than the vehicle speed threshold Vth.” & “As in the first embodiment, the thus computed grip state amount Gr is input to the input torque fundamental component computation circuit 62 (torque command value computation circuit 72), the reaction force component computation circuit 63 (distributed axial force adjustment circuit 98), and the target steering angle computation circuit 64.”).
Shingo, Tsubaki and Kodera are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Shingo to incorporate the teachings of Kodera to incorporate a threshold for a lateral acceleration for determining a necessary steering angle. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or 
Regarding claim 16
Shingo modified discloses all of the elements of the claimed invention except “The method of claim 15, wherein the detecting of the necessary steering angle using the vehicle model is configured to detect the necessary steering angle when the lateral acceleration is at or above a preset setting value of the lateral acceleration.”
Kodera discloses “The method of claim 15, wherein the detecting of the necessary steering angle using the vehicle model is configured to detect the necessary steering angle when the lateral acceleration is at or above a preset setting value of the lateral acceleration.
Shingo, Tsubaki and Kodera are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Shingo to incorporate the teachings of Kodera to incorporate a threshold for a lateral acceleration for determining a necessary steering angle. This is a method of predictive vehicle modeling well known in the art to adjust a steering assist torque or some command amount for advantageously improving the safe steering operation of a semi-autonomous vehicle to prevent slipping, while limiting the complexity of the system by reducing some number of sensors, thus reducing the cost of the system, or accounting for sensor failure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wulf (U.S. Publication No. 2021/0188355) discloses a transverse steering method and transverse steering device for moving a vehicle into a target position. Kashiwamura (U.S. Publication No. 2020/0254996) discloses an electric power steering assist apparatus, method and system with a lateral acceleration threshold for determining an appropriate vehicle trajectory. Lee (U.S. Publication No. 2020/0198699) discloses determining a lateral acceleration estimate for determining if a vehicle is deviating from a path. Stahl et. al. (U.S. Publication No. 2020/0086911) discloses a steering angle control system capable of determining a max steering angle for safety. Hong et. al. (U.S. Publication No. 2017/0072996) discloses an apparatus and method of controlling an electric power steering system, which may estimate lateral acceleration from a steering angle and velocity. Post (U.S. Publication No. 2006/0095188) discloses determining a feedforward lateral acceleration estimate. Ito et. al. (U.S. Patent No. 4830127 A) a vehicle model for estimating a lateral acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664